The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khodja (US 20090078963 A1).
Regarding claims 1 and 3, Khodja discloses (Fig. 18 and 19; Abstract; para. 0028, 0058 – 0062) a hybrid (comprising silicon and compound/III-V semiconductor materials) photonic ring modulator (“The PIN modulator could a ring … and the PIN could operate as … reverse biased device. The waveguide I/O coupler the PIN modulator could be under, above or on the side of the modulator” at para. 0059) comprising (with reference to Fig. 18): 
a silicon bus waveguide 31 (“The poly-silicon layer (31) and III-V layer (35) waveguide structure are separated by oxide (30)” at para. 0058); and 
a ring resonator structure 35 formed above the silicon bus waveguide 31, the ring resonator structure 35 comprising a p-i-n diode structure (“III-V PIN waveguide structure (35)” at para. 0057) of semiconductor compound/III-V material and associated electrodes 37 (identified as 37 in Figs. 3, 14, and 17 and providing a signal/voltage to the III-V PIN diode structure; para. 0024, 0038, 0053, and 0057; “Metal electrodes are used to interconnect PIN structures” at para. 0040), an active region of the p-i-n diode structure forming a ring waveguide laterally overlapping with the bus waveguide 31, the ring waveguide 35 and the silicon bus waveguide 31 together forming a vertical directional coupler in an overlap region (as seen in an isometric view of Fig. 18 and transverse cross-sections in Figs. 9 and 19) (“FIG. 18 shows a perspective view of III-V material waveguide structure coupled to 3D silicon waveguide structure, in accordance with the present invention. Drawing not to scale to better illustrate waveguide features. III-V material waveguide structure coupled to silicon waveguide structure through an oxide low index gap layer. The poly-silicon layer (31) and III-V layer (35) waveguide structure are separated by oxide (30)” at para. 0058, emphasis added; “The waveguide I/O coupler the PIN modulator could be under, above or on the side of the modulator” at para. 0059).
While Khodja does not detail, specifically for the embodiment in Fig. 18, that the silicon bus waveguide 31 is formed in a (top) silicon device layer of a silicon-on-insulator (SOI) substrate, Khodja provides a general teaching that “various … modulation … devices could be fabricated in semiconductor material such as silicon on insulator (SOI)” (Abstract) and that “The optical waveguide structure proposed in this invention could be integrated with … Silicon on Insulator (SOI) CMOS” (para. 0067) and, hence, at the very least renders obvious that the embodiment in Fig. 18 can also be formed on an SOI substrate, as a matter of a suitable/workable material choice generally suggested by Khodja, in which case the silicon bus waveguide 31 is formed in a (top) silicon device layer of the SOI substrate.  
Regarding claim 12, Khodja considers that the disclosed hybrid photonic ring modulator (as detailed above for claim 1) can be comprised in a multifunctional photonic integrated circuit (“Optoelectonic circuit technology that allow for compact photonics layer compatible with standard CMOS circuit fabrication will lead to new generation optoelectronic integrated circuit. Integration of more functions on a single opto-electronic chip provides the advantage of the economy of scale, an increase in performance and reliability” at para. 0005), teaches a CMOS compatible laser source (Fig. 2; “FIG. 2 shows a cross section view of a III-V PIN laser diode”), considers that multiple devices can be integrated on a same/substrate/chip (“As can be understood by expert on the art any other functions and devices could be integrated in the same way are covered by this invention” at para. 0059), and therefore renders obvious:
 a photonic integrated circuit (PIC) comprising: 
a laser (for example, having a structure in Fig. 2; para. 0037); and 
a hybrid photonic ring modulator (Fig. 18; see a detailed explanation provided above for claim 1) comprising a silicon bus waveguide 31 vertically coupled to a ring-shaped active region 35 of a p-i-n diode structure formed of compound/III-V semiconductor material, an optical input (e.g., the left end of 31) of the silicon bus waveguide 31 coupled to an output of the laser, and an optical output (right end) of the silicon bus waveguide 31 coupled to an output port of the PIC. 
In light of the foregoing analysis, Khodja teaches expressly or renders obvious all of the recited limitations.
Regarding claims 13 and 17, the Examiner takes official notice that the use of ring resonator modulators in transceivers and the use of optical taps for their stabilization are well known in the art. Such arrangements would be obvious to a person ordinary skill in the art as a suitable application area and stabilization technique for the ring modulator.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khodja in view of Parker et al (US 2018/0203188 A1).
Regarding claims 4 and 14, while Khodja does not detail a suitable/workable structure of the P-I-N structure, Parker discloses (Fig. 1; Abstract; para. 0018 – 0028) a layered structure that can be used to form a hybrid (comprising silicon and compound semiconductor materials; para. 0004) photonic modulator (para. 0023, 0038, and 0041), the structure comprising:
a silicon bus waveguide 122 formed in a (top) silicon device layer of a silicon-on-insulator (SOI) substrate 104 (para. 0022); and 
a structure 102 formed above the silicon device layer, the structure 102 comprising a semiconductor compound material (III-V materials; para. 0018, 0021, and 0023), an active region of the structure 102 laterally overlapping with the bus waveguide 122 (as seen in Fig. 1, in order to provide optical coupling; “the active optical functions, such as … modulators, take place in the III-V material. Therefore, in an active device, there is a coupling between the silicon and the III-V” at para. 0038), the active region of the structure 102 and the silicon bus waveguide 122 together forming a vertical directional coupler in an overlap region (as seen in Fig. 1). 
Parker shows that the active region comprises quantum wells 112. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the P-I-N structure of Khodja could comprise quantum wells, as a suitable/workable design choice shown by Parker. Since the device of Khodja, a photoluminescence wavelength of the quantum wells should be detuned from an operating wavelength of light to be modulated by the hybrid photonic ring modulator. A proper amount detuning can be determined by a person of ordinary skill in the art.

Claims 2, 5 – 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khodja in view of Al-hemyari et al (US 6,636,668 B1).
Regarding claims 2 and 15, Khodja does not detail typical sizes/diameters of the ring waveguide. However, Al-hemyari discloses (Figs. 1, 2, ) a ring resonator waveguide 5, including embodiments (Figs. 9D and 9F; 11:51 – 62) wherein it is vertically coupled to a bus waveguide  9,11. Al-hemyari cites (5:4 – 9) that the ring resonator can be formed of a semiconductor material (e.g., GaAs) and have a 10.5 m diameter, which is within the recited range and ,hence a prima facies case of obviousness exists (MPEP 2144.05). 
It is also noted that (i) the range limits depend on a particular application (particualr materials of the waveguides, a wavelength of operation etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Khodja - Al-hemyari combination certainly recognizes the diameter of the ring waveguide as a result-effecitve parameter: Eqs. (1), (3), and (4) of Al-hemyari show (well-known) expressions for the resonant wavelength, FSR, and tunability range of a ring resonator, all of them dependent on the ring radius R. 
Regarding claims 5 and 16, the Khodja - Al-hemyari combination considers that the contemplated hybrid photonic ring modulator can further comprise, in accordance with the teachings of Al-hemyari, a heater (identified as 13 in Fig. 4A; 103 in Fig. 4B; 203 in Fig. 5; 303 in Fig. 6 of Al-hemyari) operatively to adjust a resonance wavelength of the ring waveguide (Abstract; 8:46 – 54; 9:53 – 10:59 of Al-hemyari), the heater placed above the silicon device layer near the p-i-n diode structure (its ring waveguide). 
Regarding claims 6 and 8, the Khodja - Al-hemyari combination considers that the heater is placed interior (as in Fig. 4A) and/or exterior (Fig. 5 shows that a resistive heater 203 is disposed both inside and outside the ring resonator structure 5) to the ring resonator structure.  
Regarding claims 7 and 9, the Khodja - Al-hemyari combination considers (Fig. 5 of Al-hemyari) that the heater 203 can comprise a serpentine metal filament 31 (“The resistance of the heater 203 can be increased by maximizing the length of the conductor serpentine resistive element 31 between the contact pads 117, 217 (hence the serpentine shape) and by minimizing the trace width and film thickness. The material used for the serpentine resistive element 31 should be conductive and also have high resistivity. By way of example-only, and not limitation, such materials could include but are not limited to NiCr, Cr or C” at 10:39 – 47 of Al-hemyari).  Such heater 203 extends along, and covers, the entire ring resonator structure over an angle of at least 180o about a center of the ring resonator structure. Figure 4A also shows a heater 103 shaped an a disk 19 and extends along the ring resonator structure 5 over an angle of at least 180o about a center of the ring resonator structure.

Claims 10, 11, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khodja in view of Al-hemyari, ans further in view of Ma et al (US 10,551,717 B2).
Regarding claim 10, Khodja considers that the disclosed devices can be either forward biased (for light amplification or generation) or reverse biased for modulation (para. 0059). While the Khodja - Al-hemyari combination does not explicitly illustrate an electronic driver circuit for driving the modulator, Ma discloses (Figs. 1 and 2; 4:21 – 6:46) an optical ring waveguide modulator/switch that is driven by an electronic driver circuit 120,130 and is reverse biased. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulator of the Khodja - Al-hemyari combination can further comprise electronic driver circuitry electrically connected to the electrodes to apply a reverse bias voltage and a radio- frequency (RF) voltage swing across the p-i-n diode structure in order to ensure proper operation (a proper bias point and high-speed modulation).  
Regarding claim 11, the Khodja - Al-hemyari – Ma combination considers (8:53 – 9:3; claim 17 of Ma) that the photonic ring modulator can further comprises memory storing values of the reverse bias voltage and of a power of the heater in order to set up a proper operating point (resonant wavelength) of the ring waveguide in an automated regime.  
Regarding claims 18 – 20, the Khodja - Al-hemyari – Ma combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1, 10, and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896